DETAILED ACTION
Allowable Subject Matter
Claims 1–15 are allowed.
The original Drawings filed on October 28th, 2021 are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests an auxiliary position detection wiring line having at least one end side and another end side each connected to the position detection wiring lines, the auxiliary position detection wiring line being disposed in the pixel regions, of the plurality of pixel regions, not provided with the scanning wiring lines, in combination with all other limitations.
The closest prior art, Kajita at Figs. 2-3,9,11, teaches a signal supply unit (Fig. 2 gate driver 5; para. 3) that supplies a signal, a plurality of capacitive position detection electrodes (Fig. 3; para. 62: the common electrodes 30 are used), a plurality of position detection wiring lines having one end side connected to the signal supply unit and another end side connected to the position detection electrodes (Figs. 2-3; para. 62: touch lines 60); a plurality of scanning wiring lines extending to cross the position detection wiring lines (Fig. 2: gate lines 40 denoted by “G”), with an insulating film interposed in between (Fig. 5; para. 62-63,90: the touch lines are insulated from other lines via insulating layers 123 and 124); a plurality of pixel regions in which a pixel as a unit of display is positioned (Fig. 2; para. 59: pixels PX), the pixel regions being regions surrounded by a plurality of the position detection wiring lines and a plurality of the scanning wiring lines (Fig. 2); a scanning connection wiring line having one end side connected to the signal supply unit and another end side connected to the scanning wiring lines (Fig. 2; para. 59: gate lead lines 41), the scanning connection wiring line being arranged passing through some of the pixel regions included in the plurality of pixel regions (Fig. 2: the scanning lines 40 cross through the pixel regions PX). 
However Kajita fails to teach an auxiliary position detection wiring line having at least one end side and another end side each connected to the position detection wiring lines, where the auxiliary position detection wiring line being disposed in the pixel regions, of the plurality of pixel regions, not provided with the scanning wiring lines. Instead Kajita teaches the position detection wiring lines, not an auxiliary position detection wiring line, alternating with scanning connection wiring lines and data lead lines, so as to be placed in pixel regions where scanning connection wiring lines are not provided. On the contrary, the scanning wiring lines themselves are always crossing the pixel regions that the touch lead lines cross over. This is true for all prior arts found.
Shin para. 88, Li para. 66, Chiba p. 101,107, Chang ‘0194 p. 11,32, Chang ‘5377 p. 27, and others, cite resolving the same problem of increasing pixel aperture ratio in the presence of position detection wiring lines, but do so in a different manner such as by placing position detection lines adjacent or above data lines and gate lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628